 


114 HR 2222 IH: Eliminate Special Treatment for Congress Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2222 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Issa introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the limitation on the allowance of a deduction to Members of Congress for ordinary and necessary business expenses. 
 

1.Short titleThis Act may be cited as the Eliminate Special Treatment for Congress Act. 2.Repeal of limitation on allowance of deduction to Members of Congress for ordinary and necessary business expenses (a)In generalSection 162(a) of the Internal Revenue Code of 1986 is amended by striking home, and all that follows through $3,000. and inserting home.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.   